DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Dec, 2020 has been entered. 

Election/Restrictions
Applicants elected group II (apelin analogs) and the peptide LE-122 without traverse in the reply filed on 29 Oct, 2019.

Claims Status
Claims 1, 2, 4, and 9-19 are pending.
Claims 1 and 14-16 have been amended.
Claims 18 and 19 are new.
Claims 2, 9, 10, 12, and 15-19 have been withdrawn due to an election/restriction requirement. 

Withdrawn Objections
The objection to the specification due to issues with SEQ ID numbers is hereby withdrawn due to amendment.

Withdrawn Rejections
The rejection of claims 1, 4, 11, and 13 on the basis that they contain  an improper Markush grouping of alternatives is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, and claims dependent on it, describe a compound formed of three segments:  a fluorocarbon, a linker (which is optional), and a peptide.  Independent claim 1 limits the number of amino acids that can be in the linker, while claim 3 limits the number of amino acids that can be in the peptide.  However, there is no clear way to determine if a given amino acid is part of the fluorocarbon, part of the linker, or part of the peptide.  For example, imagine an embodiment with apelin-13 (QRPRLSHKGPMPF) with 7 amino acids attached to the N-terminus, which has a CF3 group attached to the N-terminus.  If the 7 amino acids are all assumed to be part of the linker, the construct will not read on the claims.  However, if one of the amino acids is read as being part of the fluorocarbon (note that the term is interpreted to allow for non-fluorocarbon moieties) or the peptide, it will read on the claims.  In essence, the claim limitations regarding the number of amino acids in the various segments can either be met or not be met depending on a cutoff that is not defined by applicants. This arbitrariness renders the claims indefinite.
response to applicant’s arguments
	Applicants argue that they have amended the claim to prevent the linker and peptide to be SEQ ID 1.
Applicant's arguments filed 15 Dec, 2020 have been fully considered but they are not persuasive.

Apelin-13 is given as an example, not the only embodiment that has a problem.  The issue is that there is no limitation that the fluorocarbon group comprise just a fluorocarbon; note that claim 4 explicitly has a section that is not a fluorocarbon (if y is not 0).  If an embodiment has 7 amino acids between Xaa1 and a fluorocarbon, it is not clear if the 7th amino acid can be considered part of the fluorocarbon or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi-Bajestani et al (Cardiol. Res. Pract. (2012) article ID 823193) in view of Dong et al (ACS Nano (2012) 6(6) p5320-5329) and Bonnet et al (US 20060013820).

nd column, 1st paragraph).  These analogs have a number of effects on multiple tissues which are useful in the context of heart failure (fig 2, p3, top of page), which the authors suggest may be useful for therapeutic applications (p1, 2nd column, 1st paragraph).  
The difference between this reference and the instant claims and applicant’s elected species is that this reference does not discuss a fluorocarbon tail.
Dong et al discuss long circulating micelles (title).  Micelles as nanocarriers are taught as having the potential to improve the pharmacokinetics, biodistribution, toxicity, and efficacy of a therapeutic, and have been extensively studied for that purpose (p5320, 1st column, 1st paragraph).  The micelles suggested by the authors are beneficial due to improved stability (p5327, 2nd column, 2nd paragraph).  This reference teaches micelles to modulate many properties of drug delivery, and suggest that micelle stability is an important parameter in this application.
Bonnet et al discuss fluorocarbon conjugates (abstract).  Fluorinated surfactants have lower critical micelle concentrations than their hydrogenated counterparts, due to strong hydrophobic interactions and low Van der Waal’s interactions associated with the fluorocarbon chains, which dramatically increase the tendency of the compounds to self assemble in water (paragraph 12) – i.e. these fluorocarbon micelles are more stable than those formed from the corresponding hydrocarbon.  Hydrophobic portions consisting of a C8 perfluoro chain attached to the end of propionic acid are taught as a preferred embodiment (paragraph 16).  The hydrophobic portion can be attached to either the N or C terminus of the peptide to form the surfactant (paragraph 26).  Examples are given of peptides attached to fluorocarbons that form micelles in solution (paragraph 57).  This reference teaches that peptide based micellular formulations can be made by attaching a fluorocarbon tail to the peptide at either the C terminus or the N-terminus.
Therefore, it would be obvious to attach a fluorocarbon tail as described by Bonnet et al to the apelin peptides of Kazemi-Bajestani et al to create a micellular formulation, which, as taught by Dong et al, will improve the pharmacokinetics, toxicity, and efficacy of the therapeutic.  As Dong et al suggest that micellular stability is important and Bonnet et al teach that the fluorocarbon based micelles are more stable than their hydrocarbon analogs, an artisan in this field would make this addition with a reasonable expectation of success.

Bonnet et al discusses a preferred embodiment as a linear C8 perfluoro chain linked to the end of propionic acid, which is attached to either the N terminus or C-terminus of a peptide, rendering obvious claims 4, 13, and 14.
Bonnet et al teaches forming micelles in aqueous solutions, a pharmaceutically acceptable excipient, rendering obvious claim 11.
response to applicant’s arguments
Applicants provide a declaration under 37 CFR 1.132 showing that the peptides do not form micelles in mouse plasma, and have unexpected improved stability if micellular formation is not found.
Applicant's arguments filed 15 Dec, 2020 have been fully considered but they are not persuasive.

It is not clear what the argument is here, or how it overcomes the rejection.  Patentability is determined as of the effective filing date of the application (text of 35 USC 103).  A person of skill in the art at that time had no reason to believe that micelles were not formed, given the teachings of Bonnet et al.
It is also not clear why stability in the absence of micelles is unexpected.  As noted in the previous office action, DesMarteau et al teaches that a fluorocarbon tail will improve resistance to degradation caused by aminopeptidases.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 11, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13, and 18 of copending Application No. 15/538,414 (US 20170355734) in view of Kazemi-Bajestani et al (Cardiol. Res. Pract. (2012) article ID 823193). 
Competing claim 1 specifies apelin-17 analogs, with a fluorocarbon group attached either at a lysine side chain or the N terminus, while competing claim 10 specifies the same fluorocarbon tail as instant claim 4.  Competing claim 13 specifies the peptide KFRRQRPRLSHKGPMPF (i.e. applicant’s elected species with KFRR attached to the N-terminus).  Competing claim 18 specifies a pharmaceutical formulation with an excipient.
The difference between the competing claims and the instant claims is that the instant claims explicitly exclude this peptide.
However, the competing claims render obvious variants of this peptide with slightly longer or shorter side chains (note MPEP 2144.09), such as citrulline for arginine, which are not covered by the exclusion of the instant claims.  Alternatively, if the KFRR are considered part of the linker, they are not part of the peptide, and will read on the instant claims.  Alternatively, Kazemi-Bajestani et al discuss various apelin analogs, including apelin-17 and apelin-13 as suitable for pharmaceutical use and having similar effects, rendering them equivalent.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658